His Honor,
EMILE GODCHAUX,
rendered the opin- and decree of the Court as follows: '
Plaintiff sues for personal injuries sustained by the alleged premature starting of a street car while she was in the act of alighting therefrom. There was a verdict and judgment below in her favor for fifteen hundred ($1,-500.00) dollars, and the defendant appealed.
Other than the plaintiff and the employees of the defendant, there are but two disinterested witnesses to the accident. One supports plaintiff’s case, and the. other testifies that plaintiff turned her ankle and fell upon the sidewalk several feet from the car, after she had safely alighted from the car which had then proceeded some distance on its journey. The nature and extent of her injuries clearly indicate, however, that the fall was due to a severe jolt rather than to merely stumbling, for her entire side was bruised as far down as the knee. In addition to this the jury and the trial Judge who approved the verdict resolved the conflict in the testimony in favor of plaintiff, and we have discovered no good reason for disturbing their conclusions in this respect.
But the injuries sustained wer e not so serious as to warrant the judgment she has obtained. She was confined to her bed for six days, was able to go out within three weeks of the accident, and does not appear to have suffered permanent injury. We are of opinion that the judgment is excessive and that an allowance of seven hundred and fifty ($750.00) dollars will be ample.
It is accordingly ordered that the judgment he reduced from $1,500.00 to $750.00, and that as thus amended it he *318affirmed, plaintiff and appellee being taxécS' with the costs of. appeal.
Order and decree, June 23rd, 1913.
Amended.